Citation Nr: 1434013	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  14-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to in-service asbestos exposure, or as secondary to a service-connected disorder.


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

1.  The Veteran's current sarcoidosis is unrelated to his active duty service, to include as due to in-service asbestos exposure.

2.  The Veteran's current sleep apnea is unrelated to his active duty service, to include as due to in-service asbestos exposure, or as due to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for sleep apnea, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  
The RO's January 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2011, the Veteran was provided with an examination.  Taking into account the Veteran's relevant medical records, including his lay statements about in-service asbestos exposure, the examiner provided adequate opinions addressing whether the Veteran's sarcoidosis and sleep apnea were related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

A.  Service Connection for Sarcoidosis

The Veteran seeks service connection for sarcoidosis, which he attributes to asbestos exposure while on active duty in the Navy.  In his November 2010 claim, the Veteran stated that he was stationed on three ships where he "slept under asbestos-covered piping."  He also indicated that he was exposed to asbestos while serving on "sub[marine]s [that] had asbestos issues."  

The Veteran's service personnel records confirm that he served as a submarine yeoman.  These records also indicate that he received a sea service deployment ribbon, a submarine qualification insignia, and a submarine deterrent patrol insignia.  Thus, the Board finds the Veteran was exposed to asbestos during his service.  The Veteran's service treatment records are silent as to any complaint or diagnosis of sarcoidosis during his military service.  

Subsequent to service discharge, the Veteran's private medical records establish that he was first diagnosed with sarcoidosis following surgery to remove a right lung mass in February 2009. Multiple post-surgical reports confirm that the Veteran has non-malignant sarcoidosis. 

In June 2011, the Veteran was provided a VA examination to determine whether his sarcoidosis was related to his military service.  After reviewing all relevant in-service and post-service treatment records, including the Veteran's lay statements about asbestos exposure, the examiner opined that the Veteran's sarcoidosis was "less likely than not" related to his in-service asbestos exposure.  In support of this opinion, the examiner indicated that, "[e]ven if the [V]eteran were exposed to a significant amount of asbestos, there is no scientific evidence linking asbestos as a cause of sarcoidosis."  The examiner also stated that asbestos exposure generally causes pulmonary fibrosis or malignant mesothelioma, both of which are not shown.  The Board finds this examination and medical opinion competent and highly probative evidence to the issue at hand.

Based on a comprehensive review of the Veteran's in-service and post-service records, the Board concludes that service connection is not warranted for sarcoidosis.  The Veteran's service treatment records are silent as to any complaint or diagnosis of sarcoidosis and his post-service treatment records do not show a diagnosis of sarcoidosis until May 2009.  While the Veteran's statements are competent evidence to report what comes to him through his senses, the evidence does not show he has medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current sarcoidosis, to his military service or to any incident therein. 

Consequently, there is no competent evidence linking the Veteran's current sarcoidosis to his military service, including his in-service asbestos exposure.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for sarcoidosis, as due to in-service asbestos exposure, is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he attributes to his sarcoidosis.  Alternatively, he contends it is related to his in-service asbestos exposure.  As decided herein, service connection for sarcoidosis is not warranted.  Accordingly, service connection for sleep apnea on a secondary basis as due to a service-connected disorder must be denied.  38 C.F.R. § 3.310(a). 

Nevertheless, service connection may still be established on a direct basis if the evidence shows (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 3.303.   

The Veteran's service treatment records are silent as to any complaint or diagnosis of any sleep disorder.  A July 1978 report of medical examination noted that the Veteran's neurologic evaluation was normal.  On a medical history completed at that time, the Veteran reported that he was in "good health" and denied having any trouble sleeping.  Furthermore, his August 1982 separation examination was negative for any complaint of a sleep disorder.   

The first post-service complaint or treatment of sleep apnea was not shown until May 2010, more than 27 years after the Veteran's separation from military service.  
This period without any complaints or treatment is evidence that weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a), which does not include sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, on his November 2010 claim for benefits, the Veteran stated that he first began experiencing difficulty breathing while sleeping after his May 2009 lung surgery.  

Likewise, there is no competent evidence linking any current sleep apnea to his military service or to in-service asbestos exposure.  The Veteran's statements are competent evidence to report what comes to him through his senses.  However, the evidence does not show he has medical expertise, and therefore his statements are not competent evidence of a medical opinion on complex matter as the etiologic relationship between his current sleep apnea, to his military service or to any incident therein, to include asbestos exposure.  

In June 2011, the Veteran was afforded an examination to determine whether his sleep apnea was related to his sarcoidosis or his in-service asbestos exposure.  The June 2011 VA examiner opined that the Veteran's current sleep apnea was not caused by or related to any conditions, events, or exposures during his military service.  In support of this opinion, the examiner noted that there is no known medical science to provide a causal link between sleep apnea and sarcoidosis or asbestos exposure.  The examiner concluded that "[t]he Veteran's sleep apnea is more likely due to the common risk factors of age, weight, and gender."

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for sarcoidosis, to include as due to in-service asbestos exposure, is denied.

Service connection for sleep apnea, to include as due to in-service asbestos exposure, or as secondary to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


